Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/7/21 have been fully considered but they are not persuasive.
Applicant’s arguments pertain to the amended claim language. As such as the new grounds of rejection are the best response thereto. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 9111402) in view of Hardter (US 2020/0399929) and Los Angeles County Department of Public Health Entry Screening form – 8-4-20.
With regard to claim 1 Krishnan discloses a time recorder comprising: 
one or more biometric sensors to determine a user accessing the time recorder (column 4 lines 65-67, column 5 lines 1-5, column 9 lines 7-9; claim 1) Wherein one of the one or more biometric sensors comprises a body temperature sensor for monitoring a temperature of a user before the user enters a worksite or location and for monitoring a temperature of the user as the user leaves the worksite or location (column 9 lines 7-9; the temperature sensor is capable 
an electronic clock to determine a time that the user accessed the time recorder (title; abstract; figure 5; 1208 figure 12; claim 1); and 
a network transmitter to synchronize the time recorder with one or more of a plurality of time recorders (figure 13; column 7 lines 49-64), 
wherein input of biometrics of a new user at the time recorder is populated across the plurality of time recorders via the network transmitter (figures 1, 3, 5, 7, 12; employee directory claim 15).
Krishnan does not teach the claimed: in response to being input, the biometrics are transmitted to each of the plurality of time recorders via the network transmitter. 
Hardter teaches authenticate identity via biometric authorization – step 202 figure 2. The identity authentication is shared to a shared ledger – step 204 figure 2. The shared ledger is a block chain – paragraphs 13, 20, 36. A blockchain is a decentralized, distributed, and public digital ledger for recording and/or linking multi-party interactions taking place across many computers in such a way that recorded interactions cannot be altered retroactively without altering all subsequent records.  Blockchain allows users to verify and audit multi-party interactions independently – paragraph 3. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kirshnan’s system to record biometric information to a block chain across each of the plurality of time recorders via the network transmitter, as taught by Hardter. The reason for doing so would have been to maintain high quality security to the record system owing to the shared nature of a blockchain recording – as taught by Hardter.
Krishnan does not teach the claimed:

With the emergence of covid 19 multiple entities began regulating access to facilities and systems through temperature checks. With rapid urgency protocols were put into place to attempt to prevent the spread of this new apparent virus/threat. Evidence of the date of such changes is provided by Los Angeles County Department of Public Health Entry Screening form – 8-4-20. This document lists a temperature above 100.4 degrees F as a symptom and indicates that entry should be denied to anyone having any risk factors. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Krishnan’s system to flag any temperature reading above 100.4 degrees F and to deny entry/access across the system as well as to flag the user and the associated log. The reason for doing so would have been to update the processing procedure in light of a new a present threat of a pandemic and the established correlation with raised temperature and the risk for being a carrier of a virus. Another reason for doing so would share the information across multiple systems so that authorities could respond to the risk promptly in case the user with elevated temperature was unaware of, or unwilling to comply with established safety protocols. A reason for doing so would have been to protect against any attempt to work around the system. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure the system to take a user’s temperature by sensor at any time the user uses the system including entry and leaving. The reason for doing so would have been to increase the number of data points at which the system could potentially identify illness. 



With regard to claim 6 Krishnan, LA Public Health, and Hardter teach the time recorder of claim 1, wherein if the user is determined to leave early, based on the stored user and biometric data, an alert will be transmitted to a supervisor or external database for reporting to a supervisor (figure 11; column 7 lines 6-18)

With regard to claim 7 Krishnan, LA Public Health, and Hardter teach the time recorder of claim 1, wherein a location of the time recorder is verified by GPS to prevent tampering and/or to identify a location of the time recorder (column 3 lines 4-24; geo fencing column 3 lines 45+).

With regard to claim 8 Krishnan, LA Public Health, and Hardter teach the time recorder of claim 1, wherein a local time at the time recorder is verified by GPS to prevent tampering and/or to identify a location of the time recorder (column 3 lines 4-24; geo fencing column 3 lines 45+).

With regard to claim 21 depends from claim 1: Krishnan discloses alerts being stored in a cloud database and the managers being able to track and monitor these alerts – column 3 lines 14-18. Such disclosure may imply the following claim limitation “the network transmitter alerts associated with biometric data to a supervisor and to an external database” but such limitation is not necessarily inherent therein. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Krishnan’s network transmitter alerts associated with biometric data to a supervisor . 

Claims 1, 4, 6, 7, 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 9111402) in view of Hardter (US 2020/0399929) and Los Angeles County Department of Public Health Entry Screening form – 8-4-20 in further view of Ogilvy (US 2009/0099961).
With regard to claim 2 Krishnan, LA Public Health, and Hardter teach the time recorder of claim 1, wherein the network transmitter is a cellular transmitter (column 7 lines 49-64), the time recorder is powered via an internal power supply (column 2 lines 1-3, lines 60-67), the network transmitter synchronizes with a remote database associated with a back end system and wherein the transmitting of biometrics to each of the plurality of time recorders via the network transmitter comprises transmitting the biometrics to the database via the network transmitter and transmitting from the database to each of the plurality of time recorders (figure 13 Krishnan; column 12 lines 19-29 Krashnan; block chain - paragraphs 13, 20, 36 – Hardter; A blockchain requires co-transmission including from the input to a back end and from a backend to each of a plurality of end points).
Krishnan does not disclose the claimed: via a SIM card. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Krishnan’s system to work with a sim card, as taught by Ogilvy – paragraph 233. The reason for doing so would have been to configure the system to work with a sim regulated network as well as increase cellular security as taught by Ogilvy.

s 9-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 9111402) in view of Hardter (US 2020/0399929), by Los Angeles County Department of Public Health Entry Screening form – 8-4-20, and Hashim-Waris (US 2011/0145053).

With regard to claim 9 (depends from claim 1) Krishnan does not disclose the claimed: wherein one of the one or more biometric sensors comprises a body temperature sensor wherein the body temperature sensor prevents a user with an elevated temperature from entering a worksite or location by displaying an alert and instructing the time recorder to not transmit an unlock signal to a door or gate and wherein in case that the body temperature sensor detects a user with a non-elevated temperature, the time recorder transmits an unlock signal to the door or gate to unlock. 
With the emergence of covid 19 multiple entities began regulating access to facilities and systems through temperature checks. With rapid urgency protocols were put into place to attempt to prevent the spread of this new apparent virus/threat. Evidence of the date of such changes is provided by Los Angeles County Department of Public Health Entry Screening form – 8-4-20. This document lists a temperature above 100.4 degrees F as a symptom and indicates that entry should be denied to anyone having any risk factors. 
Hashim-Waris teaches a management system for coordinating information and access associated with employees and clients, and visitors – abstract; paragraphs 12, 23. Hashim-Waris teaches using automated systems to provide a greeter to a user and the desirability of automating portions of the access routine including unlocking doors, raising barriers, and opening gates through automatic or semiautomatic means. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Krishnan’s system with a body temperature sensor wherein the body temperature sensor prevents a user with an elevated temperature from entering a worksite or location by displaying 

With regard to claim 10 Krishnan discloses a time recorder system comprising: 
a plurality of time recorders wherein each time recorder of the plurality of time recorders comprises one or more biometric sensors to determine a user accessing the time recorder (column 4 lines 65-67, column 5 lines 1-5, column 9 lines 7-9; claim 1; figure 13), 
an electronic clock to determine a time that the user accessed the time recorder, a storage medium to store user and biometric data (title; abstract; figure 5; 1208 figure 12; claim 1), and 
a network transmitter to synchronize each time recorder in the a plurality of time recorders (figure 13; column 7 lines 49-64), 
wherein input of biometrics of a new user at one of the plurality of time recorder is populated across the plurality of time recorders via the network transmitter (figures 1, 3, 5, 7, 12; employee directory claim 15).
Krishnan does not teach the claimed: in response to being input, the biometrics are transmitted to each of the plurality of time recorders via the network transmitter. Hardter teaches authenticate identity via biometric authorization – step 202 figure 2. The identity authentication is shared to a shared ledger – step 204 figure 2. The shared ledger is a block chain – paragraphs 13, 20, 36. A blockchain is a 
Krishnan does not disclose the claimed: wherein one of the one or more biometric sensors comprises a body temperature sensor wherein the body temperature sensor prevents a user with an elevated temperature from entering a worksite or location by displaying an alert and instructing the time recorder to not transmit an unlock signal to a door or gate and wherein in case that the body temperature sensor detects a user with a non-elevated temperature, the time recorder transmits an unlock signal to the door or gate to unlock. 
With the emergence of covid 19 multiple entities began regulating access to facilities and systems through temperature checks. With rapid urgency protocols were put into place to attempt to prevent the spread of this new apparent virus/threat. Evidence of the date of such changes is provided by Los Angeles County Department of Public Health Entry Screening form – 8-4-20. This document lists a temperature above 100.4 degrees F as a symptom and indicates that entry should be denied to anyone having any risk factors. 
Hashim-Waris teaches a management system for coordinating information and access associated with employees and clients, and visitors – abstract; paragraphs 12, 23. Hashim-Waris teaches using automated systems to provide a greeter to a user and the desirability of automating portions of the 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Krishnan’s system with a body temperature sensor wherein the body temperature sensor prevents a user with an elevated temperature from entering a worksite or location by displaying an alert and instructing the time recorder to not transmit an unlock signal to a door or gate and wherein in case that the body temperature sensor detects a user with a non-elevated temperature, the time recorder transmits an unlock signal to the door or gate to unlock as taught by Hashim-Waris and Los Angeles County Department of Public Health Entry Screening form. The reason for doing so would have been to update the processing procedure in light of a new a present threat of a pandemic and the established correlation with raised temperature and the risk for being a carrier of a virus and to provide automated or semi automated control of security and monitoring of a campus/environment or situation, as taught by Hashin-Waris. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure the system to take a user’s temperature by sensor at any time the user uses the system including entry and leaving. The reason for doing so would have been to increase the number of data points at which the system could potentially identify illness.

With regard to claim 12 Krishnan, Hardter, LA Public Health, and Hashim-Waris teach the time recorder system of claim 10, wherein each network transmitter is selectable to be a cellular transmitter, a Wi-Fi transmitter, a BLUETOOTH transmitter, or a wired network transmitter (figure 13; column 7 lines 49-64; column 9 lines 37-50).



With regard to claim 14 Krishnan, Hardter, LA Public Health, and Hashim-Waris teach the time recorder system of claim 10, wherein the plurality of time recorders functions in a store and forward manner (column 2 lines 44-52).

With regard to claim 15 Krishnan, Hardter, LA Public Health, and Hashim-Waris teach the time recorder system of claim 10, wherein the network transmitter synchronizes each time recorder in the plurality of time recorders (column 2 lines 44-52) and synchronizes with a remote database associated with a back-end system (column 2 lines 44-52).

With regard to claim 16 (depends from claim 10) Krishnan does not disclose the claimed: wherein the user will be denied access if the body temperature sensor determined a temperature above a preset temperature, and the user’s temperature will be transmitted to each of the plurality of time recorders to prevent access at other time recorders. Krishnan discloses alerts being stored in a cloud database and the managers being able to track and monitor these alerts – column 3 lines 14-18. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Krishnan’s system such that wherein the user will be denied access if the body temperature sensor determined a temperature above a preset temperature, and the user’s temperature will be transmitted to each of the plurality of time recorders to prevent access at other time recorders. The reason for doing so would have been to provide the distributed information across the cloud as well as to a supervisor for appropriate action. The updated protocols for covid and associated illnesses is to 

With regard to claim 17 Krishnan discloses a time recorder system comprising: 
a plurality of time recorders wherein each time recorder of the plurality of time recorders comprises and is powered by an internal power supply (column 2 lines 1-3, lines 60-67) one or more biometric sensors to determine a user accessing the time recorder (column 4 lines 65-67, column 5 lines 1-5, column 9 lines 7-9; claim 1), 
a clock mechanism to determine a time that the user accessed the time recorder (title; abstract; figure 5; 1208 figure 12; claim 1), 
a storage medium to store user and biometric data (column 10 lines 13-24; column 10 lines 25+ discuss the operation of the memory further), and 
a network transmitter to synchronize each time recorder in the a plurality of time recorders (figure 13; column 7 lines 49-64), 
wherein input of biometrics of a new user at one of the plurality of time recorder is populated across the plurality of time recorders via the network transmitter (column 2 lines 44-52); and 
a back-end system in communication with the plurality of time recorders (server 103; column 2 lines 44-52).
Krishnan does not teach the claimed: in response to being input, the biometrics are transmitted to each of the plurality of time recorders via the network transmitter. Hardter teaches authenticate identity via biometric authorization – step 202 figure 2. The identity authentication is shared to a shared ledger – step 204 figure 2. The shared ledger is a block chain – paragraphs 13, 20, 36. A blockchain is a decentralized, distributed, and public digital ledger for recording and/or linking multi-party interactions taking place across many computers in such a way that recorded interactions cannot be altered retroactively without altering all subsequent records.  Blockchain allows users to verify and audit multi-party interactions independently – paragraph 3. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kirshnan’s system to record biometric information to a block chain across each of the plurality of time recorders via the network transmitter, as taught by Hardter. The reason for doing so would have been to maintain high quality security to the record system owing to the shared nature of a blockchain recording – as taught by Hardter.
Krishnan does not disclose the claimed: wherein one of the one or more biometric sensors comprises a body temperature sensor wherein the body temperature sensor prevents a user with an elevated temperature from entering a worksite or location by displaying an alert and instructing the time recorder to not transmit an unlock signal to a door or gate and wherein in case that the body temperature sensor detects a user with a non-elevated temperature, the time recorder transmits an unlock signal to the door or gate to unlock. 
With the emergence of covid 19 multiple entities began regulating access to facilities and systems through temperature checks. With rapid urgency protocols were put into place to attempt to prevent the spread of this new apparent virus/threat. Evidence of the date of such changes is provided by Los 
Hashim-Waris teaches a management system for coordinating information and access associated with employees and clients, and visitors – abstract; paragraphs 12, 23. Hashim-Waris teaches using automated systems to provide a greeter to a user and the desirability of automating portions of the access routine including unlocking doors, raising barriers, and opening gates through automatic or semiautomatic means. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Krishnan’s system with a body temperature sensor wherein the body temperature sensor prevents a user with an elevated temperature from entering a worksite or location by displaying an alert and instructing the time recorder to not transmit an unlock signal to a door or gate and wherein in case that the body temperature sensor detects a user with a non-elevated temperature, the time recorder transmits an unlock signal to the door or gate to unlock as taught by Hashim-Waris and Los Angeles County Department of Public Health Entry Screening form. The reason for doing so would have been to update the processing procedure in light of a new a present threat of a pandemic and the established correlation with raised temperature and the risk for being a carrier of a virus and to provide automated or semi-automated control of security and monitoring of a campus/environment or situation, as taught by Hashin-Waris. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure the system to take a user’s temperature by sensor at any time the user uses the system including entry and leaving. The reason for doing so would have been to increase the number of data points at which the system could potentially identify illness. 


Krishnan discloses alerts being stored in a cloud database and the managers being able to track and monitor these alerts – column 3 lines 14-18. Such disclosure may imply the following claim limitation “the network transmitter alerts associated with biometric data to a supervisor and to an external database” but such limitation is not necessarily inherent therein. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Krishnan’s network transmitter alerts associated with biometric data to a supervisor and to an external database. The reason for doing so would have been to provide relevant information to a supervisor for proper response and action as taught by Krishnan, and to further back up the data in a remote location such as a cloud storage location, as taught by Krishnan. 


With regard to claim 19 (depends from claim 17) Kirshnan does not disclose the claimed: 
wherein powering up a first of the plurality of time recorders causes the first of the plurality of time recorders to automatically connect to an application running on the back-end system based on pre-programmed connection information.
Krishnan teaches that installation and setup should be easy – column 3 lines 36-43. 
Krishnan automatically performing corrective action upon detection of a power outage – column 2 lines 53-59.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Krishnan’s system to automatically connect to an application running on the back-end system based on pre-programmed connection information when powering up a first of the plurality of time recorders. The reason for doing so would have been to enable the system to detect the systems 

With regard to claim 20 Krishnan, Hardter, LA Public Health, and Hashim-Waris teach the time recorder system of claim 17, wherein the back-end system downloads configuration information and time synchronization information to one or more of the plurality of time recorders (column 2 lines 44-52; column 9 lines 46-50; figures 7 and 11).

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 9111402) in view of Hardter (US 2020/0399929), Los Angeles County Department of Public Health Entry Screening form – 8-4-20, in further view of Dvoskin (US 9272713) and Hashim-Waris (US 2011/0145053).
With regard to claim 5 (depends from claim 1) Krishnan does not disclose the claimed:
wherein the one or more biometric sensors further comprise a breath sensor for determining if the user's breath contains alcohol or other notable substances, wherein in a case that the breath sensor determines that the user's breath contains alcohol or other notable substances, the user is denied access to the worksite or location by instructing the time recorder to not transmit the unlock signal to the door or gate and an alert is displayed.
Dvoskin teaches providing a supervisor with a breathalyzer option 215 figure 3; column 9 lines 1-7, column 14 lines 29-55; claim 2claim 3. 

At the time of the earliest effective filling date it would have been obvious to configure Krishnan’s system with a breath sensor for determining if the user's breath contains alcohol or other notable substances, wherein in a case that the breath sensor determines that the user's breath contains alcohol or other notable substances, the user is denied access to the worksite or location by instructing the time recorder to not transmit the unlock signal to the door or gate and an alert is displayed, as taught by Dvoskin and Hashim-Waris. The reason for doing so would have been to prevent unwarranted access to a workspace which included a car or other vehicle, as taught by Dvoskin, as well as to automate or semi-automate point of entry positions as taught by Hashim-Waris.

With regard to claim 11 (depends from claim 10) Krishnan does not disclose the claimed:
wherein the one or more biometric sensors further comprise a breath sensor for determining if the user's breath contains alcohol or other notable substances, wherein in a case that the breath sensor determines that the user's breath contains alcohol or other notable substances, the user is denied access to the worksite or location by instructing the time recorder to not transmit the unlock signal to the door or gate and an alert is displayed.
Dvoskin teaches providing a supervisor with a breathalyzer option 215 figure 3; column 9 lines 1-7, column 14 lines 29-55; claim 2claim 3. 
Hashim-Waris teaches a management system for coordinating information and access associated with employees and clients, and visitors – abstract; paragraphs 12, 23. Hashim-Waris teaches using 
At the time of the earliest effective filling date it would have been obvious to configure Krishnan’s system with a breath sensor for determining if the user's breath contains alcohol or other notable substances, wherein in a case that the breath sensor determines that the user's breath contains alcohol or other notable substances, the user is denied access to the worksite or location by instructing the time recorder to not transmit the unlock signal to the door or gate and an alert is displayed, as taught by Dvoskin and Hashim-Waris. The reason for doing so would have been to prevent unwarranted access to a workspace which included a car or other vehicle, as taught by Dvoskin, as well as to automate or semi-automate point of entry positions as taught by Hashim-Waris.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






7-31-21
/SEAN KAYES/Primary Examiner, Art Unit 2844